Citation Nr: 0006418	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  94-34 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
psychiatric disability.  

2.  Entitlement to a rating in excess of 30 percent for 
migraine headaches.  

3.  Entitlement to a rating in excess of 10 percent for 
hemorrhoids.

4.  Entitlement to a compensable rating for hepatitis prior 
to January 9, 1998.

5.  Entitlement to an increased rating for hepatitis, 
currently evaluated as 10 percent disabling.

6.  Entitlement to a total rating due to unemployability 
caused by service-connected disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran retired from active service in July 1992 after 
more than 20 years of active duty.  

The issue of an increased rating for hepatitis was previously 
before the Board of Veterans' Appeals (Board) in April 1998, 
at which time it was remanded for further development.  
Following that development, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky, 
increased the veteran's rating for hepatitis from 
noncompsensble to 10 percent, effective January 9, 1998.  

This appeal is also taken from a RO letter determination in 
March 1999 which found new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for a psychiatric disability.  This appeal 
additionally stems from an April 1999 rating decision which 
increased the veteran's rating for migraine headaches from 10 
percent to 30 percent, denied a compensable rating for 
hemorrhoids, and denied a claim of entitlement to a total 
compensation rating due to unemployability.  By a statement 
of the case determination in September 1999, the RO increased 
the evaluation for hemorrhoids from noncompensable to 10 
percent, effective May 12, 1998, the date of receipt of the 
increased rating claim.

Additional evidence was received by the Board in January 
2000, without waiver of RO consideration, following 
certification of the appeal to the Board.  The evidence 
consisted of duplicate service medical records and 
contentions by the veteran, and a December 1999 medical 
report not pertinent to any issue on appeal.  As such, the 
provisions of 38 C.F.R. § 20.1304 do not require referral of 
the case to the RO for additional action prior to final 
appellate review.

After reviewing the record, the Board is of the opinion that 
further development is required with respect to the issues of 
entitlement to a rating in excess of 30 percent for migraine 
headaches and entitlement to a total rating due to 
unemployability caused by service-connected disability.  
Accordingly, those issues are the subject of a remand at the 
end of this decision.


FINDINGS OF FACT

1.  The RO has obtained all available evidence necessary for 
an equitable disposition of the appeal with respect to the 
issues of entitlement to service connection for depression 
and entitlement to increased ratings for hemorrhoids and for 
hepatitis.

2.  A Notice of Disagreement was not timely received with 
respect to the RO's decision in April 1995, which denied 
entitlement to service connection for psychiatric disability, 
claimed as panic and anxiety attacks. 

3.  Evidence received since the RO's decision in April 1995 
is cumulative or duplicative of that on file at the time of 
the decision or is not so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim.

4.  The veteran has large external hemorrhoids with recurrent 
bleeding, itching, and pain but without secondary anemia or 
fissures.

5.  From August 1, 1992, to May 25, 1994, the veteran's 
hepatitis was nonsymptomatic.

6.  From May 26, 1994, to April 10, 1997, the veteran's 
hepatitis was manifested primarily by right upper quadrant 
pain without evidence of liver damage.

7.  From April 11, 1997, to October 10, 1997, the veteran's 
hepatitis was manifested by gastrointestinal disturbance and 
he required a series of hepatitis vaccines.

8.  From October 11, 1997, to January 8, 1998, the veteran's 
hepatitis was manifested primarily by gastrointestinal 
disturbance without evidence of liver damage or the need for 
dietary restriction or the administration of therapeutic 
measures.

9.  The veteran's hepatitis is currently manifested primarily 
by gastrointestinal disturbance without evidence of liver 
damage or the need for dietary restriction or the 
administration of therapeutic measures.


CONCLUSIONS OF LAW

1.  The RO's April 1995 decision which denied entitlement to 
service connection for psychiatric disability, claimed as 
panic and anxiety attacks, is final.  38 U.S.C.A. § 7105(a) 
(West 1991); 38 C.F.R. § 20.1103 (1999).

2.  The evidence received since the RO's April 1995 decision 
is not new and material to reopen the veteran's claim of 
entitlement to service connection for psychiatric disability, 
claimed as depression.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  The criteria for a rating in excess of 10 percent for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1., 4.2, 4.7, 4.114, Diagnostic 
Code 7336 (1999).

4.  The criteria for a compensable rating for hepatitis were 
not met for the period from August 1, 1992, to May 25, 1994.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1., 
4.2, 4.7, 4.114, Diagnostic Code 7345 (1993).

5.  The criteria for a 10 percent rating for hepatitis were 
met for the period from May 26, 1994, to April 10, 1997.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.114, Diagnostic Code 7345 (1996).

6.  The criteria for a 30 percent rating for hepatitis were 
met for the period from April 11, 1997, to October 10, 1997.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1., 
4.2, 4.7, 4.114, Diagnostic Code 7345 (1997).

7.  The criteria for a 10 percent rating for hepatitis were 
met for the period from October 11, 1997, to January 8, 1998.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.114, Diagnostic Code 7345 (1997).

8.  The criteria for a rating in excess of the current 10 
percent rating for hepatitis have not been met. 38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.114, Diagnostic Code 7345 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Depression

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or 

where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  

In April 1995, the RO denied the veteran's claim of 
entitlement to service connection for psychiatric disability, 
claimed as panic and anxiety attacks.  The veteran was 
notified of that decision, as well as his appellate rights; 
however, he did not submit a Notice of Disagreement (NOD) to 
initiate the appellate process.  Accordingly, that decision 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302 (1995).  

Evidence on file in April 1995 consisted of the veteran's 
service medical records; a report showing inpatient care at 
Logan Memorial Hospital in September 1992; reports of VA 
examinations, performed in October 1992, June 1993, and March 
1994; a report from Robert H. Meyers, M.D., dated in April 
1993; private medical records, dated in March 1994; and a VA 
outpatient treatment record, dated in April 1994.

In service, from July 1988 to October 1990, the veteran was 
treated on several occasions for complaints of tension, 
stress, and nervousness.  It was noted that he had history of 
depression and that from time to time, he took an anti-
depressant.  The various diagnoses included a history of 
anxiety attacks, suspected anxiety, and anxiety tension state 
with insomnia.  During his April 1992 retirement examination, 
however, there was no evidence of a psychiatric disability of 
any kind.

In September 1992, the veteran was hospitalized at Logan 
Memorial Hospital, primarily for chest pain of unknown 
etiology.  At discharge, a diagnosis of depression was also 
reported.  During the VA examination the following month, the 
veteran reported a history of depression; however, there was 
no diagnosis of that disability.  Moreover, during the VA 
general medical examination in June 1993, it was reported 
that no psychiatric or personality disorder was present.  
Consequently, in the absence of demonstration of current 
chronic psychiatric disability, the April 1995 RO denial was 
supported by the evidence then of record.

In January 1999, the veteran submitted a claim of entitlement 
to service connection for depression.  Generally, a claim 
which has been denied in an unappealed rating decision may 
not thereafter be reopened and allowed.  38 U.S.C.A. §  
7105(c) (West 1991).  The exception to this rule is 38 
U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

"New and material evidence" is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

Evidence received since the April 1995 decision includes VA 
outpatient treatment records and reports, dated from March 
1994 to July 1998, and the reports of VA examinations, 
performed in May 1995, August 1996, February 1997, August 
1998, and March and August 1999.  During treatment for 
hepatitis in July 1998, the veteran appeared depressed and 
was referred for psychiatric evaluation.  At an initial 
psychiatric assessment in October 1998, he reported a history 
of depression and a history of panic attacks.  He stated that 
the panic attacks began in 1989 and that his last one 
occurred in 1992.  The examiner diagnosed major depressive 
episode, severe, no psychosis and social phobia and panic 
attacks by history only.  He noted that the panic attacks 
were inactive.  Following the March 1999 VA examination, the 
diagnosis was depression; however, it was not attributed to 
service.

While new in the sense that it was not previously before 
agency decision makers, the additional evidence is 
essentially cumulative in nature.  That is, it does cure the 
deficiencies in the evidence at the time of the April 1995 
decision.  Not only does the additional evidence remain 
negative for any diagnosis of current panic attacks, the 
veteran acknowledges that his last panic attack occurred in 
1992.  Moreover, although there is a recent diagnosis of 
depression, there remains no evidence of active depression in 
service or any competent evidence to show that the current 
depression is in any way related to service.  The only 
reports of such a relationship are offered by the veteran.  
While he is qualified to report symptoms that are capable of 
lay observation, he is not qualified to render opinions which 
require medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Accordingly, the Board is of the 
opinion that the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, the claim of 
entitlement to service connection for psychiatric disability, 
whether claimed as depression or panic and anxiety attacks, 
remains denied.

II.  The Increased Ratings Claims

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings for hemorrhoids and for 
hepatitis are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability.  

A.  Hemorrhoids

Where (as here) entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

Hemorrhoids (internal and/or external) are rated in 
accordance with 38 C.F.R. § 4.114, Diagnostic Code 7336.  
Under that code, a 10 percent rating is warranted for large 
or thrombotic hemorrhoids, which are irreducible and which 
have excessive redundant tissue, evidencing frequent 
recurrences.  A 20 percent rating is warranted when there is 
persistent bleeding and secondary anemia, or with fissures.

VA medical records show that in January and March 1999, the 
veteran reported a history of hemorrhoids with bleeding.  In 
January 1999, 2 small external hemorrhoids were observed.  
During an August 1999 VA examination, he was found to have 
large external hemorrhoids with recurrent bleeding, itching, 
and pain.  There was no evidence, however, of active bleeding 
or of associated anemia or fissures.  Such evidence more 
nearly approximates the criteria for 10 percent schedular 
evaluation for hemorrhoids.  While recurrent bleeding has 
been demonstrated, it has not been shown to be so persistent 
as to result in anemia.  Moreover, the absence of active 
bleeding is consistent with no finding of fissures.  
Accordingly, an increased rating is not warranted at this 
time.  


In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (1999).  

In this case, however, there is no documentation of work 
missed by the veteran or of termination from employment, 
mutual or otherwise, because of his service-connected 
hemorrhoids.  Moreover, there is no evidence that he has 
required frequent hospitalization for that disability.  In 
essence, the record shows that the manifestations of that 
disability are those contemplated by the current evaluation.  
It must be emphasized that disability ratings are not job-
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  Absent evidence to the contrary, the Board 
finds no reason for referral of this case to the Director of 
VA Compensation and Pension purposes for a rating outside the 
regular schedular criteria.

B.  Hepatitis

By a rating action in May 1994, the RO granted entitlement to 
service connection for hepatitis and assigned a 
noncompensable evaluation, effective August 1, 1992, the day 
after the veteran's discharge from service.  The veteran 
disagreed with that decision, and this appeal ensued.  In 
January 1999, during the course of the appeal, the RO raised 
that rating to 10 percent, effective January 9, 1998.  


The RO's May 1994 decision on appeal was an initial rating 
award.  As held in AB v. Brown, 6 Vet. App. 35, 38 (1993), 
"on a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation."  When an initial 
rating award is at issue, a practice known as "staged" 
ratings may apply.  That is, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Hepatitis is rated under 38 C.F.R. § 4.115, Diagnostic Code 
7345.  There has been no change in the rating criteria 
throughout the appeal period.  A noncompensable rating is 
warranted when the hepatitis is healed and nonsymptomatic.  A 
10 percent evaluation is warranted when there is demonstrable 
liver damage with mild gastrointestinal disturbance. A 30 
percent evaluation requires minimal liver damage with 
associated fatigue, anxiety and gastrointestinal disturbance 
of a lesser degree and frequency than that required for a 60 
percent evaluation, but necessitating dietary restriction or 
other therapeutic measures. A 60 percent evaluation requires 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
A 100 percent schedular evaluation is warranted when there is 
marked liver damage manifested by liver function tests and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy.

The veteran's service medical records show a history of 
minimally elevated liver function tests dating to 1987 (See 
report of consultation with the gastrointestinal service in 
June 1992).  From that time until his discharge from service, 
however, there was no evidence of demonstrable liver damage, 
impaired liver function, or associated gastrointestinal 
disturbance.  

VA outpatient treatment records and examination reports, 
dated after service, continue to show elevated liver function 
tests and a diagnosis of hepatitis.  During VA examinations 
in March 1994, the veteran reportedly had a good appetite and 
had not lost any weight.  There were no objective findings of 
chronic liver disease, and there was no abdominal discomfort, 
food intolerance, nausea, vomiting, pain, anorexia, or 
generalized weakness.  He did report some malaise and arm 
fatigue, however that was thought to be due to arthritis.  
Possible liver enlargement was noted but not confirmed.  In 
April 1994, an ultrasound showed a fatty liver; however, a 
liver-spleen scan was normal, and there was no evidence of 
demonstrable liver damage or of gastrointestinal disturbance.  
Indeed, other than elevated LFT's, no manifestations of 
hepatitis were confirmed until May 26, 1994, when there was a 
report of right upper quadrant pain.  Therefore, the Board is 
of the opinion that no more than the criteria for a 
noncompensable evaluation were met for the period from 
August 1, 1992 to May 25, 1994. 

From May 26, 1994, to April 10, 1997, the veteran continued 
to show elevated liver function tests and right upper 
quadrant pain.  In May 1995, he also complained of fatigue 
and nausea without vomiting.  Although there was no evidence 
of liver damage, it could no longer be said that the 
veteran's hepatitis was nonsymptomatic.  Rather, his symptoms 
more nearly approximated the criteria for a 10 percent 
rating.

From April 11, 1997, to October 10, 1997, the veteran 
received hepatitis vaccines.  Although the record remained 
negative for any evidence of liver damage, he complained of 
fatigue, as well as right upper quadrant pain.  Those 
symptoms combined with his treatment regimen more nearly 
approximated the findings for a 30 percent evaluation.  

After the last vaccine was administered, the veteran was not 
treated again for hepatitis until January 9, 1998.  By that 
time, however, his symptoms, such as right upper quadrant 
pain, had been well-established.  There remained no evidence 
of liver damage however, and no therapeutic measures were 
rendered.  Thus, from October 11, 1997, to January 8, 1998, 
the Board is of the opinion that the veteran's hepatitis was 
more compatible with the criteria for a 10 percent rating 
under Diagnostic Code 7345. 


Since January 9, 1998, VA outpatient treatment records 
(January 1998 to September 1999) and the report of any August 
1998 VA examination show that the veteran's hepatitis 
continues to be manifested primarily by various 
gastrointestinal symptoms, including nausea and vomiting and 
diarrhea.  During the VA examination, he also complained of 
tiredness, and it was noted that he had upper 
gastrointestinal symptoms which were treated with Zantac.  He 
appeared healthy and in no acute distress.  His liver was 1.5 
cm below the right coastal margin.  The edge was firm, and 
there was no tenderness in the area.  Moreover, there was no 
reported evidence of liver damage or of any further 
therapeutic measures.  It was noted that the veteran was 
depressed, and in October 1998, he underwent a psychiatric 
evaluation.  Although he was found to have major depressive 
episodes which were recurrent and severe, there was no 
evidence that they were related to his service-connected 
hepatitis.  Indeed, there was no subsequent evidence of such 
a relationship.  

Absent any recent evidence of liver damage, anxiety, or the 
need for dietary restriction or other therapeutic measures, 
the Board is of the opinion that the symptoms of hepatitis 
remain more nearly compatible with the schedular criteria for 
a 10 percent rating.

In January 2000, the veteran submitted evidence directly to 
the Board in support of his claim for an increased rating for 
hepatitis.  Although he has not waived his right to have such 
evidence initially considered by the RO, a waiver is 
unnecessary, because, as noted above, the additional evidence 
does not pertain to treatment or examination for hepatitis.  
38 C.F.R. § 20.1304 (1999).

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating.  
However, there is no evidence that the veteran's hepatitis 
presents an exceptional or unusual disability picture, with 
such related factors as marked interference with employment 
or frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1). 


ORDER

Reopening of the claim of entitlement to service connection 
for psychiatric disability, claimed as depression, is denied.

Entitlement to a rating in excess of 10 percent for 
hemorrhoids is denied.

Entitlement to a compensable rating for hepatitis, for the 
period from August 1, 1992, to May 25, 1994, is denied.

Entitlement to a 10 percent rating for hepatitis for the 
period from May 26, 1994, to April 10, 1997, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to a 30 percent rating for hepatitis from April 
11, 1997, to October 10, 1997, is granted subject to the laws 
and regulations governing the award of monetary benefits.

Entitlement to a 10 percent rating for the period from 
October 11, 1997, to January 8, 1998, is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

Entitlement to an increased rating for hepatitis, currently 
evaluated as 10 percent disabling, is denied.


REMAND

The veteran also seeks a rating in excess of 30 percent for 
migraine headaches.  He reports that they occur approximately 
1 to 3 times a week.  Recent medical records show that he has 
been treated for headaches on approximately 3 occasions since 
January 1998 and that for many years, he has taken Fiorinal 
for pain.  

In July 1998, the veteran reported that he was a student and 
that during the spring 1998 semester, he had received a grade 
of incomplete, because his headaches interfered with his 
course work.  He noted, however, that he would be permitted 
to finish the course during the fall semester.  

The veteran's Academic Progress Reports show that he was a 
student at Western Kentucky University and that during the 
spring semester of 1998, he had received an incomplete in 
engineering graphics.  They also show that he successfully 
completed courses in 3 other subjects.  There is no evidence 
that he took engineering graphics during the fall semester of 
1998.  He did, however, withdraw from a course in 
trigonometry and failed to pass a course in manufacturing 
materials, both for unspecified reasons.  He successfully 
completed 2 other courses.  His advisors for the spring and 
fall semesters of 1998, Paul Bush and Cathy Anderson, 
respectively, have not been contacted. 

In September 1998, Joan G. Zulauf, the veteran's VA work-
study supervisor at Western Kentucky University, reported 
that during August and September 1998, the veteran had been 
forced to miss 3 days each month due to migraine headaches.  
She also noted that on return to the office, he often seemed 
tired and sluggish and did not seem to be able to function at 
his normal pace.  He had been approved for 25 hours of work 
study but reportedly had a difficult time meeting those 
requirements due to his constant headaches.

The issue of entitlement to a total rating due to 
unemployability is inextricably intertwined with the issue of 
entitlement to an increased rating for headaches.  
Accordingly, the total rating issue must be held in abeyance 
pending resolution of the issue of an increased rating for 
headaches.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issues of 
entitlement to a rating in excess of 30 
percent for migraine headaches and of 
entitlement to a total rating due to 
unemployability caused by service-
connected disability.  After obtaining 
any necessary authorization, the RO 
should request copies of all indicated 
records not currently on file directly 
from the providers.  The RO should also 
request that the veteran also provide any 
additional relevant medical records he 
may possess.  Failures to respond or 
negative replies to any request should be 
noted in writing and associated with the 
claims folder.

2.  After obtaining any necessary 
authorization from the veteran the RO 
should request additional evidence from 
Western Kentucky University regarding the 
veteran's class/work-study attendance.  
Such evidence may include, but is not 
limited to, attendance records, medical 
records, and academic progress reports.  
The RO should also request an additional 
statement from Joan G. Zulauf, the 
veteran's VA work-study supervisor, as to 
the amount of, and reasons for, any time 
missed by the veteran after September 
1998.  Finally, the RO should also 
request that the veteran's academic 
advisors, including Paul Bush (Spring 
Semester 1998) Cathy Anderson (Fall 
Semester 1998), provide statements as to 
the reasons for the veteran's withdrawal 
from or for his failure to successfully 
complete a particular course or program, 
to include any then reported medical 
disabilities, to include headaches.  Such 
statements should be set forth on 
university letterhead stationary.  
Failures to respond or negative replies 
to any request should be noted in writing 
and associated with the claims folder.

3.  The RO should also schedule the 
veteran for a neurologic examination to 
determine the frequency and severity of 
his service-connected migraine headaches.  
All indicated tests and studies should be 
performed, and any necessary periods of 
observation or indicated consultations 
should be scheduled.  The claims folder 
must be made available to the examiner so 
that the relevant medical history may be 
reviewed.  The examiner should render an 
opinion as to the impact of the veteran's 
headaches on the veteran's ability to 
work.  That opinion must be supported by 
clear and complete rationale.

4.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issues of entitlement to 
a rating in excess of 30 percent for 
migraine headaches and entitlement to a 
total rating due to unemployability 
caused by service-connected disability.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action until he is notified.  It must be emphasized, 
however, that he does have the right to submit any additional 
evidence and/or argument on the matter or matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-373 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

